DETAILED ACTION
This communication is response to the amendment filed 06/14/2021. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2020/0053766 to CHIEN et al. (hereafter Chien), having provisional application 62/715,297 in view of US Pub. 2018/-213524 to XIAO et al. (hereafter Xiao).

Regarding claim 1, Chien discloses a method, comprising: 
configuring, by a processor of an apparatus (see Chien, ¶ 0008: the BS comprises a transceiver and a processor. The processor electrically connected to the transceiver, being configured to execute the following operations), one or more physical uplink control channel (PUCCH) resource sets for each sub-slot of multiple sub-slots within a slot (see Chien, ¶ 0008: a first starting symbol of the first PUCCH resource is 
communicating, by the processor, with a wireless network by using a hybrid automatic repeat request (HARQ) procedure with the one or more PUCCH resource sets (see Chien, ¶ 0009: the first PUCCH resource being used by the UE for 
Chien does not explicitly disclose “wherein the communicating with the wireless network by using the HARQ procedure with the one or more PUCCH resource sets comprises selecting a PUCCH resource from the one or more PUCCH resource sets based on either or both of: a size of a HARQ codebook, and an orthogonal frequency-division multiplexinq (OFDM) symbol index of a first control channel element (CCE) carrying a last downlink control information (DCI) signaling”.
However, Xiao discloses wherein the communicating with the wireless network by using the HARQ procedure with the one or more PUCCH resource sets comprises selecting a PUCCH resource from the one or more PUCCH resource sets based on either or both of: a size of a HARQ codebook, and an orthogonal frequency-division multiplexinq (OFDM) symbol index of a first control channel element (CCE) carrying a last downlink control information (DCI) signaling (see Xiao, ¶ 0073; ¶ 0106; ¶ 0112; ¶ 0115).


Regarding claim 2, Chien in view of Xiao discloses the method of Claim 1, wherein the configuring of the one or more PUCCH resource sets for each sub-slot of the multiple sub-slots within the slot comprises applying a same PUCCH configuration to each sub-slot of the multiple sub-slots within the slot (see Chien, ¶ 0027: it shall be emphasized that in the present invention, each PUCCH resource set (i.e., each first available PUCCH resource set and each second available PUCCH resource set) and the PUCCH resources therein are configured based on the sub-slot (i.e., the first type sub-slot or the second type sub-slot) so that the starting symbols of the PUCCH resources in each PUCCH resource set are located within the same sub-slot, but the length of each PUCCH resource is not limited to the length of a sub-slot (i.e., one PUCCH resource may be configured over two or more sub-slots); ¶ 0028: the PUCCH resources in the first PUCCH resource set may have the same PUCCH formats as or different PUCCH formats from the PUCCH resources in the second PUCCH resource set. Moreover, the PUCCH formats of the PUCCH resources in the first PUCCH resource set may have the same maximum code rates as or different maximum code rates from the PUCCH formats of the PUCCH resources in the second PUCCH resource set).

Regarding claim 3, Chien in view of Xiao discloses the method of Claim 1, wherein the configuring of the one or more PUCCH resource sets for each sub-slot of the multiple sub-slots within the slot comprises: 
applying a first PUCCH configuration to a first sub-slot of the multiple sub-slots (see Chien, ¶ 0008: the first PUCCH resource is one of a plurality of PUCCH resources in a first PUCCH resource set of the at least one first available PUCCH resource set, and a starting symbol of each of the PUCCH resources in the first PUCCH resource set is located within the first type assigned sub-slot ¶ 0028; ¶ 0054); and 
applying a second PUCCH configuration to a second sub-slot of the multiple sub-slots (see Chien, ¶ 0008: the second PUCCH resource is one of a plurality of PUCCH resources in a second PUCCH resource set of the at least one second available PUCCH resource set, and a starting symbol of each of the PUCCH resources in the second PUCCH resource set is located within the second type assigned sub-slot; ¶ 0028; ¶ 0054), 
wherein the first PUCCH configuration and the second PUCCH configuration are different (see Chien, ¶ 0008: the first service type and the second service type have different priorities; ¶ 0027; ¶ 0028; ¶ 0054).

Regarding claim 4, Chien in view of Xiao discloses the method of Claim 1, wherein the configuring of the one or more PUCCH resource sets for each sub-slot of the multiple sub-slots within the slot comprises configuring the one or more PUCCH resource sets for each sub-slot of the multiple sub-slots such that one of the one PUCCH resource of the one or more PUCCH resource sets crosses a sub-slot 

Regarding claim 5, Chien in view of Xiao discloses the method of Claim 1, wherein the configuring of the one or more PUCCH resource sets for each sub-slot of the multiple sub-slots within the slot comprises configuring the one or more PUCCH resource sets for each sub-slot of the multiple sub-slots within each of one or more slots of a plurality of slots such that no PUCCH resource of the one or more PUCCH resource sets overlaps a downlink (DL) symbol or a slot boundary between two adjacent slots of the plurality of slots (see Chien, ¶ 0008: a first starting symbol of the first PUCCH resource is located within a first type assigned sub-slot of a plurality of first type sub-slots of a slot, and a second starting symbol of the second PUCCH resource is located within a second type assigned sub-slot of a plurality of second type sub-slots of the slot. The slot is defined as being constituted by a first number of the first type sub-slots and defined as being constituted by a second number of the second type sub-slots. Each of the first type sub-slots is defined as having at least one first available PUCCH resource set, and each of the second type sub-slots is defined as having at least one second available PUCCH resource set. The first PUCCH resource is one of a plurality of PUCCH resources in a first PUCCH resource set of the at least one first available PUCCH resource set, and a starting symbol of each of the PUCCH resources in the first PUCCH resource set is located within the first type assigned sub-slot. The second PUCCH resource is one of a plurality of PUCCH resources in a second PUCCH 

Regarding claim 6, Chien in view of Xiao discloses the method of Claim 1, wherein the configuring of the one or more PUCCH resource sets for each sub-slot of the multiple sub-slots within the slot comprises: receiving a signaling from the wireless network; and configuring the one or more PUCCH resource sets for each sub-slot of the multiple sub-slots within the slot based on the signaling (see Chien, ¶ 0028: regarding the aforementioned configurations of the first type sub-slots FS1-FS2, the second type sub-slots SS1-SS4, the first available PUCCH resource sets, the second available PUCCH resource sets, and the PUCCH resources therein, the BS 1 may inform the UE 2 of them by the higher layer signaling, e.g., the radio resource control (RRC) message; ¶ 0080: the processor 13 further generates the RRC message and transmits the RRC message to the UE 2 via the transceiver 11. The RRC message indicates that the slot is 

Regarding claim 7, Chien in view of Xiao discloses the method of Claim 6, wherein the signaling comprises a radio resource configuration (RRC) signaling (see Chien, ¶ 0028: regarding the aforementioned configurations of the first type sub-slots FS1-FS2, the second type sub-slots SS1-SS4, the first available PUCCH resource sets, the second available PUCCH resource sets, and the PUCCH resources therein, the BS 1 may inform the UE 2 of them by the higher layer signaling, e.g., the radio resource control (RRC) message; ¶ 0080: the processor 13 further generates the RRC message and transmits the RRC message to the UE 2 via the transceiver 11. The RRC message indicates that the slot is defined as being constituted by the first number of the first type sub-slots and defined as being constituted by the second number of the second type sub-slots).

Regarding claim 8, Chien in view of Xiao discloses the method of Claim 1, wherein the communicating by using the wireless network in the HARQ procedure with the one or more PUCCH resource sets comprises transmitting symbols of the one or more PUCCH resource sets such that each of the symbols is indexed with reference to a sub- slot boundary of a respective sub-slot of the multiple sub-slots (see Chien, ¶ 0008: A first starting symbol of the first PUCCH resource is located within a first type assigned sub-slot of a plurality of first type sub-slots of a slot, and a second starting symbol of the second PUCCH resource is located within a second type assigned sub-

Regarding claim 9, Chien in view of Xiao discloses the method of Claim 1, wherein the communicating with the wireless network by using the HARQ procedure with the one or more PUCCH resource sets comprises: selecting one of a plurality of different HARQ procedures based on an indication in an acknowledgement resource index (ARI) field in a downlink control information (DCI) signaling (see Chien, ¶ 0035: the first DCI includes a first HARQ feedback timing indicator K.sub.1-1, and a first value of the first HARQ feedback indicator K.sub.1-1 maps the first PUCCH resource UCR1 to the first type assigned sub-slot (i.e., the first type sub-slot FS1 in the slot TS4). The first value of the first HARQ feedback indicator K.sub.1-1 is selected from a first feedback timing set, and each of a plurality values in the first feedback timing set represents a sub-slot offset of the number of the first type sub-slots for mapping to the first type assigned sub-slot. The second DCI includes a second HARQ feedback timing indicator K1-2, and a second value of the second HARQ feedback indicator K1-2 maps the second PUCCH resource UCR2 to the second type assigned sub-slot (i.e., the second type sub-slot SS3 in the slot TS4); ¶ 0037); and communicating with the wireless network using the selected HARQ procedure (see Chien, ¶ 0051: the UE 2 will transmit the HARQ-ACK message on the PUCCH resource whose position is indicated by the PRI included in the latest received DCI. Thus, for the first service type, the UE 2 transmits the first HARQ-ACK message on the third PUCCH resource UCR3, and for the second HARQ-ACK message, the UE 2 transmits the second HARQ-ACK message on the fourth PUCCH resource UCR4).

However, Xiao discloses wherein the communicating with the wireless network by using the HARQ procedure with the one or more PUCCH resource sets comprises: selecting one of a plurality of different HARQ procedures based on an indication in an acknowledgement resource index (ARI) field in a downlink control information (DCI) signaling (see Xiao, ¶ 0070: some PUCCH format 3 resources may be explicitly configured for the UE by using RRC configuration signaling, and then a value of a transmit power control (TPC) field in downlink control information (DCI) transmitted on a physical downlink control channel (PDCCH) of a plurality of SCCs (at least one SCC) is used to indicate an actually used PUCCH format 3 resource (in this case, the indication information is referred to as a HARQ-ACK/NACK Resource Indicator (ARI)); ¶ 0096: the base station may explicitly configure some resources for the UE by using the RRC configuration signaling, and then indicate, to the user equipment by using HARQ-ACK/NACK resource indicator (ARI) information, one of the some resources configured by using the RRC; ¶ 0099: the ARI information is sent by reusing a TPC field in downlink control information (DCI) in the LTE-A. Specifically, reusing the TPC field in the DCI means sending the ARI information in a TPC field in DCI on an SCC while a power control command in a TPC field in DCI on a PCC is still sent to ensure that the base station can control PUCCH transmit power of the UE; ¶ 0103: in the existing protocol, a TPC field, on each carrier, used for an ARI indicator includes only 2 bits, and 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Xiao and incorporate it into the system of Chien to improve communication system performance (see Xiao, Abstract). 

Regarding claim 10, Chien in view of Xiao discloses the method of Claim 9, wherein the selecting based on the indication in the ARI field comprises: 
selecting a fast HARQ procedure from the plurality of different HARQ procedures for ultra-reliable low-latency communication (URLLC) based on a specific value in the ARI field that is reserved to indicate selection of the fast HARQ procedure (see Chien, ¶ 0021; ¶ 0032; ¶ 0037; ¶ 0040), 

Regarding claim 11, Chien in view of Xiao discloses the method of Claim 9, wherein the selecting based on the indication in the ARI field comprises: 
selecting a second HARQ procedure from the plurality of different HARQ procedures for enhanced mobile broadband (eMBB) (see Chien, ¶ 0021; ¶ 0032; ¶ 0037; ¶ 0040), 
wherein the configuring of the one or more PUCCH resource sets comprises selecting a PUCCH resource of the one or more PUCCH resource sets for the slow HARQ procedure based on a value in the ARI field (see Chien, ¶ 0035: the first DCI includes a first HARQ feedback timing indicator K.sub.1-1, and a first value of the first 
Xiao also discloses wherein the configuring of the one or more PUCCH resource sets comprises selecting a PUCCH resource of the one or more PUCCH resource sets for the slow HARQ procedure based on a value in the ARI field (see Xiao, ¶ 0070: some PUCCH format 3 resources may be explicitly configured for the UE by using RRC configuration signaling, and then a value of a transmit power control (TPC) field in downlink control information (DCI) transmitted on a physical downlink control channel (PDCCH) of a plurality of SCCs (at least one SCC) is used to indicate an actually used PUCCH format 3 resource (in this case, the indication information is referred to as a HARQ-ACK/NACK Resource Indicator (ARI)); ¶ 0096: the base station may explicitly configure some resources for the UE by using the RRC configuration signaling, and then indicate, to the user equipment by using HARQ-ACK/NACK resource indicator (ARI) information, one of the some resources configured by using the RRC; ¶ 0099: the ARI information is sent by reusing a TPC field in downlink control information (DCI) in the LTE-A. Specifically, reusing the TPC field in the DCI means sending the ARI 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Xiao and incorporate it into the system of Chien to improve communication system performance (see Xiao, Abstract).

Regarding claim 19, Chien discloses a method, comprising: 
receiving, by a processor of an apparatus, a downlink control information (DCI) signaling from a wireless network (see Chien, ¶ 0008; ¶ 0009; ¶ 0064; ¶ 0083); 
selecting, by the processor, one of a plurality of different hybrid automatic repeat request (HARQ) procedures based on an indication in an acknowledgement resource index (ARI) field in the DCI signaling (see Chien, ¶ 0035: the first DCI includes a first HARQ feedback timing indicator K.sub.1-1, and a first value of the first HARQ feedback indicator K.sub.1-1 maps the first PUCCH resource UCR1 to the first type assigned sub-slot (i.e., the first type sub-slot FS1 in the slot TS4). The first value of the first HARQ feedback indicator K.sub.1-1 is selected from a first feedback timing set, and each of a plurality values in the first feedback timing set represents a sub-slot offset of the number of the first type sub-slots for mapping to the first type assigned sub-slot. The second 
 communicating, by the processor, with the wireless network by using the selected HARQ procedure with one or more physical uplink control channel (PUCCH) resource sets (see Chien, ¶ 0008; ¶ 0009; ¶ 0023; ¶ 0064; ¶ 0083).
Chien discloses the DCI include K1-2 for HARQ timing indicator which reads on ARI field but does not explicitly disclose “acknowledgement resource index (ARI) field in a downlink control information (DCI) signaling; wherein, responsive to a fast HARQ procedure from the plurality of different HARQ procedures being selected, the communicating with the wireless network by using the selected HARQ procedure with the one or more PUCCH resource sets comprises selecting a PUCCH resource of the one or more PUCCH resource sets for the fast HARQ procedure based on either or both of: a size of a HARQ codebook, and an orthogonal frequency-division multiplexing (OFDM) symbol index of a first control channel element (CCE) carrying a last DCI signaling”.
However, Xiao discloses selecting, by the processor, one of a plurality of different hybrid automatic repeat request (HARQ) procedures based on an indication in an acknowledgement resource index (ARI) field in the DCI signaling (see Xiao, ¶ 0070: some PUCCH format 3 resources may be explicitly configured for the UE by using RRC configuration signaling, and then a value of a transmit power control (TPC) field in downlink control information (DCI) transmitted on a physical downlink control channel 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Xiao and incorporate it into the system of Chien to improve communication system performance (see Xiao, Abstract).

Regarding claim 20, Chien in view of Takahashi discloses the method of Claim 19, wherein the selecting based on the indication in the ARI field comprises: 
selecting the fast HARQ procedure from the plurality of different HARQ procedures for ultra-reliable low-latency communication (URLLC) based on a specific 
selecting a second HARQ procedure from the plurality of different HARQ procedures for enhanced mobile broadband (eMBB) (see Chien, ¶ 0021; ¶ 0032; ¶ 0037; ¶ 0040), wherein the communicating by using the selected HARQ procedure with the one or more PUCCH resource sets comprises selecting a PUCCH resource of the one or more PUCCH resource sets for the slow HARQ procedure based on a value in the ARI field (see Chien, ¶ 0035: the first DCI includes a first HARQ feedback timing indicator K.sub.1-1, and a first value of the first HARQ feedback indicator K.sub.1-1 maps the first PUCCH resource UCR1 to the first type assigned sub-slot (i.e., the first type sub-slot FS1 in the slot TS4). The first value of the first HARQ feedback indicator K.sub.1-1 is selected from a first feedback timing set, and each of a plurality values in the first feedback timing set represents a sub-slot offset of the number of the first type sub-slots for mapping to the first type assigned sub-slot. The second DCI includes a second HARQ feedback timing indicator K1-2, and a second value of the second HARQ feedback indicator K1-2 maps the second PUCCH resource UCR2 to the second type assigned sub-slot (i.e., the second type sub-slot SS3 in the slot TS4); ¶ 0037).

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2020/0053766 to CHIEN et al. (hereafter Chien) in view of US Pub. 2020/0196304 to Han et al. (hereafter Han).

Regarding claim 12, Chien discloses a method, comprising: 
receiving, by a processor of an apparatus, a signaling from a wireless network (see Chien, ¶ 0028: the first available PUCCH resource sets, the second available PUCCH resource sets, and the PUCCH resources therein, the BS 1 may inform the UE 2 of them by the higher layer signaling, e.g., the radio resource control (RRC) message; ¶ 0043: The BS 1 may inform the UE 2 about how to deal with the transmission of the first HARQ-ACK message by the higher layer signaling, e.g., the RRC message; ¶ 0062: the BS 1 can inform the UE 2 about the first feedback timing set, the second feedback timing set and using which codebook type by the higher layer signaling, e.g., the RRC message; ¶ 0064: the process 13 generates the first DCI with respect to the first service type, and transmits the first DCI on the first PDCCH resource to the UE 2 via the transceiver 11; ¶ 0080: the processor 13 further generates the RRC message and transmits the RRC message to the UE 2 via the transceiver 11; ¶ 0033: the BS 1 further informs the UE 2 about which sub-slot the corresponding PUCCH resource is located in via the DCI including the HARQ feedback timing indicator when configuring the PUCCH resource); and 
providing, by the processor, a feedback to the wireless network responsive to the receiving of the signaling by performing a hybrid automatic repeat request (HARQ) 
wherein a start symbol of each physical uplink control channel (PUCCH) resource used in the HARQ procedure has a starting symbol index which is indexed with respect to a sub-slot boundary of the at least one sub-slot (see Chien, ¶ 0008: A first starting symbol of the first PUCCH resource is located within a first type assigned sub-slot of a plurality of first type sub-slots of a slot, and a second starting symbol of the second PUCCH resource is located within a second type assigned sub-slot of a plurality of second type sub-slots of the slot; ¶ 0023: The first PUCCH resource UCR1 is used by the UE 2 for transmitting a first HARQ-ACK message used for indicating whether a first downlink data signal (not shown) carried on the first PDSCH resource DDR1 is received correctly by the UE 2; ¶ 0025: A first starting symbol of the first PUCCH resource UCR1 is located within a first type assigned sub-slot (i.e., the first type sub-slot FS1 in the slot TS4 in this embodiment) of the first type sub-slots FS1, FS2 in the slot TS4, and a 
Chien does not explicitly disclose the starting symbol is incremented thereafter.
However, Han discloses wherein a start symbol of each physical uplink control channel (PUCCH) resource used in the HARQ procedure has a starting symbol index 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Han and incorporate it into the system of Chien to achieve an efficient resource allocation in the communication system (see Han, Abstract).

Regarding claim 13, Chien in view of Han discloses method of Claim 12, wherein the providing the feedback to the wireless network by performing the HARQ procedure comprises configuring one or more PUCCH resource sets for each sub-slot of the multiple sub-slots within the slot (see Chien, ¶ 0026: Each of the first type sub-slots FS1, FS2 of the slot TS4 is defined as having at least one first available PUCCH resource set, and the first PUCCH resource UCR1 is one of a plurality of PUCCH resources in a first PUCCH resource set of the at least one first available PUCCH resource set; ¶ 0027: each PUCCH resource set (i.e., each first available PUCCH resource set and each second available PUCCH resource set) and the PUCCH resources therein are configured based on the sub-slot (i.e., the first type sub-slot or the second type sub-slot) so that the starting symbols of the PUCCH resources in each PUCCH resource set are located within the same sub-slot, but the length of each PUCCH resource is not limited to the length of a sub-slot (i.e., one PUCCH resource may be configured over two or more sub-slots)).

Regarding claim 14, Chien in view of Han discloses the method of Claim 13, wherein the configuring of the one or more PUCCH resource sets for each sub-slot of the multiple sub-slots within the slot comprises applying a same PUCCH configuration to each sub-slot of the multiple sub-slots within the slot (see Chien, ¶ 0027: it shall be emphasized that in the present invention, each PUCCH resource set (i.e., each first available PUCCH resource set and each second available PUCCH resource set) and the PUCCH resources therein are configured based on the sub-slot (i.e., the first type sub-slot or the second type sub-slot) so that the starting symbols of the PUCCH one PUCCH resource may be configured over two or more sub-slots); ¶ 0028: the PUCCH resources in the first PUCCH resource set may have the same PUCCH formats as or different PUCCH formats from the PUCCH resources in the second PUCCH resource set. Moreover, the PUCCH formats of the PUCCH resources in the first PUCCH resource set may have the same maximum code rates as or different maximum code rates from the PUCCH formats of the PUCCH resources in the second PUCCH resource set).

Regarding claim 15, Chien in view of Han discloses the method of Claim 13, wherein the configuring of the one or more PUCCH resource sets for each sub-slot of the multiple sub-slots within the slot comprises: 
applying a first PUCCH configuration to a first sub-slot of the multiple sub-slots (see Chien, ¶ 0008: the first PUCCH resource is one of a plurality of PUCCH resources in a first PUCCH resource set of the at least one first available PUCCH resource set, and a starting symbol of each of the PUCCH resources in the first PUCCH resource set is located within the first type assigned sub-slot ¶ 0028; ¶ 0054); and 
applying a second PUCCH configuration to a second sub-slot of the multiple sub-slots (see Chien, ¶ 0008: the second PUCCH resource is one of a plurality of PUCCH resources in a second PUCCH resource set of the at least one second available PUCCH resource set, and a starting symbol of each of the PUCCH resources in the 
wherein the first PUCCH configuration and the second PUCCH configuration are different (see Chien, ¶ 0008: the first service type and the second service type have different priorities; ¶ 0027; ¶ 0028; ¶ 0054).

Regarding claim 16, Chien in view of Han discloses the method of Claim 13, wherein the configuring of the one or more PUCCH resource sets for each sub-slot of the multiple sub-slots within the slot comprises configuring the one or more PUCCH resource sets for each sub-slot of the multiple sub-slots such that one of the one PUCCH resource of the one or more PUCCH resource sets crosses a sub-slot boundary between two adjacent sub-slots within the slot (see Chien, Fig 2A, Fig 2B and Fig 3; ¶ 0026; ¶ 0027: the length of each PUCCH resource is not limited to the length of a sub-slot (i.e., one PUCCH resource may be configured over two or more sub-slots)).

Regarding claim 17, Chien in view of Han discloses the method of Claim 13, wherein the configuring of the one or more PUCCH resource sets for each sub-slot of the multiple sub-slots within the slot comprises configuring the one or more PUCCH resource sets for each sub-slot of the multiple sub-slots within each of one or more slots of a plurality of slots such that no PUCCH resource of the one or more PUCCH resource sets overlaps a downlink (DL) symbol or a slot boundary between two adjacent slots of the plurality of slots (see Chien, ¶ 0008: a first starting symbol of the first PUCCH resource is located within a first type assigned sub-slot of a plurality of first type 

Regarding claim 18, Chien in view of Han discloses the method of Claim 13, wherein the receiving of the signaling comprises receiving a radio resource configuration (RRC) signaling (see Chien, ¶ 0028: regarding the aforementioned configurations of the first type sub-slots FS1-FS2, the second type sub-slots SS1-SS4, the first available PUCCH resource sets, the second available PUCCH resource sets, and the PUCCH resources therein, the BS 1 may inform the UE 2 of them by the higher layer signaling, e.g., the radio resource control (RRC) message; ¶ 0080: the processor 13 further generates the RRC message and transmits the RRC message to the UE 2 via the transceiver 11. The RRC message indicates that the slot is defined as being constituted by the first number of the first type sub-slots and defined as being constituted by the second number of the second type sub-slots), and wherein the configuring of the one or more PUCCH resource sets for each sub- slot of the multiple sub-slots within the slot comprises configuring the one or more PUCCH resource sets for each sub-slot of the multiple sub-slots within the slot based on the RRC signaling (see Chien, ¶ 0028: regarding the aforementioned configurations of the first type sub-slots FS1-FS2, the second type sub-slots SS1-SS4, the first available PUCCH resource sets, the second available PUCCH resource sets, and the PUCCH resources therein, the BS 1 may inform the UE 2 of them by the higher layer signaling, e.g., the radio resource control (RRC) message; ¶ 0080: the processor 13 further generates the RRC message and transmits the RRC message to the UE 2 via the transceiver 11. The RRC message indicates that the slot is defined as being constituted by the first number of the first type sub-slots and defined as being constituted by the second number of the second type sub-slots).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2020/0344737 to Takeda et al.
US Pub. 2018/0359072 to TIROLA et al. discloses Hybrid Automatic Repeat Request Acknowledgement Feedback using periodic and aperiodic physical uplink control channel resources.
US Pub. 2020/0322947 to Baldemair et al. discloses physical uplink control channel fallback mode.
US Pub. 2020/0228289 to He discloses transmission of uplink control information in wireless systems.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RASHEED GIDADO/Primary Examiner, Art Unit 2464